DOUCET, Judge.
On October 14, 1982, Defendant, Henry C. Horne, was charged in the Ninth Judicial District for the Parish of Rapides with:
(1) Four counts of hunting and shooting deer with a firearm smaller than a .22 caliber centerfire, in violation of LA.R.S. 56:124(1);
(2) Four counts of hunting and taking deer after one-half hour after official sunset and before one-half hour before official sunrise, in violation of LA.R.S. 56:123(C);
(3) Four counts of hunting and taking deer out of season, in violation of LA. R.S. 56:123(C).
On December 13, 1982, the defendant was tried before a jury of six and, after several days of trial, a mistrial was declared by the trial judge. After the mistrial the District Attorney’s Office amended the Bill of Information to charge the defendant under LA.R.S. 56:124(6) with four counts of possession of a wild game quadruped (deer), and under LA.R.S. 56:262 with possession of an alligator skin.
On June 7th, defendant filed a Motion to Quash the Amended Bills of Information. The motion was denied.
In a plea-bargaining agreement, the District Attorney’s office dismissed the one count of violation of LA.R.S. 56:262 in exchange for a plea of guilty to the four counts of violation of LA.R.S. 56:124(6). Defendant reserved his right to appeal the denial of the Motion to Quash under State v. Crosby, 338 So.2d 584 (La.1976).
Defendant appeals the denial of the Motion to Quash by the Trial Court Judge.
Although defendant has filed a brief to this court, he perfected no assignments of error pursuant to the provisions of La.C.Cr.P. art. 844. Therefore, the scope of appellate review in this case is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Smith, 418 So.2d 515, 524 and n. 3 (La.1982); State v. Gadison, 441 So.2d 831, 832 (La.App. 3rd Cir.1983). In accord with the mandate of La.C.Cr.P. art. 920, we have inspected the face of the record for errors patent. We find no error. We affirm defendant’s conviction and sentence.
AFFIRMED.